UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from to Commission File Number:000-52133 ORIENTAL DRAGON CORPORATION (Exact name of registrant as specified in its charter) Cayman Islands N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 48 South Qingshui Road Laiyang City, Shandong People’s Republic of China (Address of principal executive offices) (Zip Code) (86) (535) 729-6152 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.27,509,171 ordinary shares are issued and outstanding as of May 15, 2013. ORIENTAL DRAGON CORPORATION FORM 10-Q March 31, 2013 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2013 (Unaudited)and December 31, 2012 3 Consolidated Statements of Income and Comprehensive Income -For the Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows -For the Three Months Ended March 31, 2013 and 2012 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements. 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 34 Item 4. Controls and Procedures. 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 3. Defaults Upon Senior Securities. 35 Item 4. Mine Safety Disclosures. 35 Item 5. Other Information. 35 Item 6. Exhibits. 35 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ORIENTAL DRAGON CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Cash - restricted Accounts receivable, net of allowance for uncollectible accounts - Inventories, net of reserve for obsolete inventory Prepaid expenses and other Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS: Land use rights, net Deferred tax assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable VAT and other taxes payable Total Current Liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preference shares ($0.001 par value; 1,000,000 shares authorized,none issued and outstanding at March 31, 2013 and December 31, 2012) - - Ordinary shares ($0.001 par value; 50,000,000 shares authorized, 27,509,171 shares issued and outstanding at March 31, 2013 and December 31, 2012) Additional paid-in capital Retained earnings Statutory and non-statutory reserves Accumulated other comprehensive income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements 3 ORIENTAL DRAGON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March 31, REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES ) ) NET INCOME $ $ COMPREHENSIVE INCOME: NET INCOME $ $ OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment TOTAL COMPREHENSIVE INCOME $ $ EARNINGS PER SHARE: Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of the unaudited consolidated financial statements 4 ORIENTAL DRAGON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Depreciation 548,584 518,076 Amortization of land use rights 927,963 384,805 Inventory reserve - (49,930 ) Deferred income taxes 16,241 16,171 Changes in assets and liabilities: Accounts receivable 17,930 - Inventories 2,659,314 11,988,119 Prepaid and other current assets 9,267 (1,553 ) Accounts payable (264,431
